


EXHIBIT (10)X

 

AMENDMENT NO. 2, dated as of January 31, 2011 (this “Amendment”), by and among
TARGET RECEIVABLES LLC (formerly known as TARGET RECEIVABLES CORPORATION), a
Minnesota limited liability company, as Transferor, TARGET NATIONAL BANK
(formerly known as RETAILERS NATIONAL BANK), a national banking association, as
Servicer, and WELLS FARGO BANK, NATIONAL ASSOCIATION (formerly known as WELLS
FARGO BANK MINNESOTA, NATIONAL ASSOCIATION), a national banking association, as
Trustee, to the AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT, dated as
of April 28, 2000, as amended by Amendment No. 1 thereto, dated as of August 22,
2001 (the “Pooling and Servicing Agreement”), by and among the Transferor, the
Servicer and the Trustee.

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Transferor has duly adopted resolutions,
(i) approving the change of the name of the Transferor from “Target Receivables
Corporation” to “Target Receivables LLC” and (ii) approving the conversion of
the Transferor from a Minnesota corporation to a Minnesota limited liability
company;

 

WHEREAS, the parties to this Amendment have heretofore executed and delivered
Amendment No. 1 to the Pooling and Servicing Agreement, dated as of August 22,
2001;

 

WHEREAS, the Transferor, the Servicer and the Trustee desire to amend the
Pooling and Servicing Agreement pursuant to Section 13.1(a) thereof in order to
reflect the conversion of the Transferor to a limited liability company and make
certain modifications to address the transfer of the membership interest in the
Transferor by Target Capital Corporation, a Minnesota corporation, to TCC
Corporation SARL, a société à responsabilité limitée existing and organized
under the laws of the Grand Duchy of Luxembourg;

 

WHEREAS, Section 13.1(a) of the Pooling and Servicing Agreement provides that
the Pooling and Servicing Agreement may be amended from time to time, under the
circumstances set forth therein, including, without limitation, in connection
with adding any provision to, changing in any manner or eliminating any of the
provisions of the Pooling and Servicing Agreement or any Supplement or modifying
in any manner the rights of Certificateholders of any Series then issued and
outstanding, provided, in each case, that (x) the Transferor shall have
delivered to the Trustee an Officer’s Certificate to the effect that the
Transferor reasonably believes that such action shall not adversely affect in
any material respect the interests of any Investor Certificateholder, (y) the
Rating Agency Condition shall have been satisfied with respect to any such
amendment and (z) a Tax Opinion is delivered in connection with any such
amendment;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Section 13.2(d)(i) of the Pooling and Servicing Agreement,
an Opinion of Counsel shall have been delivered to the Trustee in connection
with the Amendment; and

 

WHEREAS, the conditions precedent to the execution of this Amendment have been
complied with.

 

NOW, THEREFORE, the parties hereto hereby are executing and delivering this
Amendment in order to amend the Pooling and Servicing Agreement in the manner
set forth below.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Pooling and Servicing Agreement.

 

ARTICLE I

 

Section 1.1             Definitions.

 

(a) Section 1.1 of the Pooling and Servicing Agreement shall be amended by
replacing the definition of “Transferor” with the following:

 

“Transferor” shall mean Target Receivables LLC, a limited liability company
formed under the laws of the State of Minnesota, or its permitted successors or
assigns under this Agreement and additional transferors, if any, designated in
accordance with Sections 2.12 or 6.3(d).

 

Section 1.2             Replacement of Terms. All occurrences of the terms
“Target Receivables Corporation” and “Target Receivables Corporation, a
Minnesota corporation” in the Pooling and Servicing Agreement shall be replaced
with the terms “Target Receivables LLC” and “Target Receivables LLC, a Minnesota
limited liability company”, respectively. All such replacements shall be
applicable for the singular, plural and possessive forms of the respective terms
thereof.

 

ARTICLE II

 

Section 2.1             Amendment to Section 2.3(a). Section 2.3(a) of the
Pooling and Servicing Agreement is hereby replaced in its entirety by the
following:

 

2

--------------------------------------------------------------------------------


 

(a) Organization and Good Standing. Prior to January 31, 2011, the effective
date of Amendment No. 2 to this Agreement (the “Effective Date”), the Transferor
was a corporation validly existing in good standing under the laws of the State
of Minnesota, and had full power, authority and legal right to own its
properties and conduct its business as such properties were at that time owned
and such business was at that time conducted, to execute, deliver and perform
its obligations under this Agreement and each Supplement and to execute and
deliver to the Trustee the Certificates pursuant hereto. On and after the
Effective Date, the Transferor is a limited liability company validly existing
in good standing under the laws of the State of Minnesota, and has full power,
authority and legal right to own its properties and conduct its business as such
properties are presently owned and such business is presently conducted, to
execute, deliver and perform its obligations under this Agreement and each
Supplement and to execute and deliver to the Trustee the Certificates pursuant
hereto.

 

Section 2.2             Amendment to Section 2.3(b). Section 2.3(b) of the
Pooling and Servicing Agreement is hereby replaced in its entirety by the
following:

 

(b) Due Qualification.  Prior to the Effective Date, the Transferor was duly
qualified to do business and was in good standing as a foreign corporation (or
was exempt from such requirements); the Transferor has obtained all necessary
licenses and approvals in each jurisdiction in which failure to so qualify or to
obtain such licenses and approvals would render any Credit Card Agreement
relating to an Account owned by the Credit Card Originator or any Receivable
transferred to the Trust by the Transferor unenforceable by the Credit Card
Originator, the Transferor, the Servicer or the Trustee and would have a
material adverse effect on the interests of the Certificateholders hereunder or
under any Supplement. On and after the Effective Date, the Transferor is duly
qualified to do business and is in good standing as a foreign limited liability
company (or is exempt from such requirements); the Transferor has obtained all
necessary licenses and approvals in each jurisdiction in which failure to so
qualify or to obtain such licenses and approvals would render any Credit Card
Agreement relating to an Account owned by the Credit Card Originator or any
Receivable transferred to the Trust by the Transferor unenforceable by the
Credit Card Originator, the Transferor, the Servicer or the Trustee and would
have a material adverse effect on the interests of the Certificateholders
hereunder or under any Supplement.

 

Section 2.3             Amendment to Section 2.7(f). The reference to “Separate
Corporate Existence” in Section 2.7(f) of the Pooling and Servicing Agreement is
hereby replaced with “Separate Legal Existence.”

 

3

--------------------------------------------------------------------------------


 

Section 2.4             Amendment to Section 2.7(f)(i). The references to
“corporation” and “incorporation” in Section 2.7(f)(i) of the Pooling and
Servicing Agreement are hereby replaced with “limited liability company” and
“formation”, respectively.

 

Section 2.5             Amendment to Section 2.7(f)(ii). The reference to the
“corporate use” in Section 2.7(f)(ii) of the Pooling and Servicing Agreement is
hereby replaced with “company use.”

 

Section 2.6             Amendment to Section 2.7(f)(iii) through (v). All
references to “stockholders” in Sections 2.7(f) (iii) through (v) of the Pooling
and Servicing Agreement are hereby replaced with “members.”

 

Section 2.7             Amendment to Section 2.7(f)(vi). The references to
“Articles of Incorporation”, “corporate formalities”, “stockholders” and
“corporate action” in Section 2.7(f)(vi) of the Pooling and Servicing Agreement
are hereby replaced with “Articles of Organization”, “company formalities”,
“members” and “company action”, respectively.

 

Section 2.8             Amendment to Section 2.7 (f)(vii). Section 2.7
(f)(vii) of the Pooling and Servicing Agreement is hereby replaced in its
entirety by the following:

 

(vii)         Ensure that its Boards of Governors shall be elected independently
from a board of elected or appointed members who jointly oversee the activities
of its Affiliates and shall at all times include at least two Independent
Governors (for purposes hereof, “Independent Governor” shall mean an individual
who (i) is not, and during the immediately preceding three (3) years has not
been, a director, officer, employee, or affiliate of Target Corporation or any
of its subsidiaries or affiliates (other than the Transferor), (ii) does not
have any ownership interest in the Transferor and (iii) who does not have any
ownership interest in Target Corporation or any other subsidiary or affiliate
thereof, other than shares of common stock of Target Corporation (x) having an
aggregate value of less than 10% of such individual’s net worth and
(y) representing less than one-half of 1% of the total number of outstanding
shares or such common stock).

 

Section 2.9             Amendment to Section 2.7(f)(ix). The reference to
“corporate name” in Section 2.7(f)(ix) of the Pooling and Servicing Agreement is
hereby replaced with “company name.”

 

Section 2.10           Amendment to Section 2.7(f)(x). Section 2.7(f)(x) of the
Pooling and Servicing Agreement is hereby replaced in its entirety by the
following:

 

4

--------------------------------------------------------------------------------


 

(x)            Ensure that no Affiliate of the Transferor shall advance funds to
the Transferor, other than capital contributions from TCC Corporation SARL, a
société à responsabilité limitée existing and organized under the laws of the
Grand Duchy of Luxembourg, (“TCC Corporation SARL”) made to enable the
Transferor to pay the purchase price of Receivables, pursuant to the Memorandum
of Understanding, dated as of January 31, 2011 by and between TCC Corporation
SARL as parent, the Transferor as subsidiary and TCC, or as is otherwise
provided in the Receivables Purchase Agreement, and no Affiliate of the
Transferor will otherwise supply funds to, or guaranty debts of, the Transferor;
provided, however that the Transferor may issue a subordinated note and
otherwise be indebted to TCC in connection with the payment of the purchase
price for Receivables as provided in the Receivables Purchase Agreement.

 

Section 2.11           Amendment to Section 6.3(d). Section 6.3(d) of the
Pooling and Servicing Agreement is hereby replaced in its entirety by the
following:

 

(d)           The Transferor Certificate (or any interest therein) may be
transferred to a Person which is a member of the “affiliated group” as defined
in Code Section 1504(a) of which Target National Bank is a member without the
consent or approval of the Holders of the Investor Certificates, provided that
(i) the Rating Agency Condition shall have been satisfied with respect to such
transfer, (ii) the Transferor shall have delivered to the Trustee and each
Rating Agency a Tax Opinion, dated the date of such transfer, with respect
thereto, and (iii) the Transferor Amount (excluding the interest represented by
any Supplemental Certificate) shall not be less than the Required Retained
Transferor Amount.  In connection with any such transfer, the Person to whom the
Transferor Certificate is transferred will, by its acquisition and holding of an
interest in the Transferor Certificate, assume all of the rights and obligations
of the Transferor as described in this Agreement and in any Supplement or
amendment thereto (including the right under this paragraph (d) with respect to
subsequent transfers of an interest in the Transferor Certificate).  The right
to payment on the Transferor Certificate may only be transferred upon record of
the transfer and exchange being made in the Certificate Register as provided in
Section 6.4.  Upon surrender for registration of transfer of the Transferor
Certificate at any office or agency of the Transfer Agent and Registrar
maintained for such purpose, a new Transferor Certificate shall be executed,
authenticated and delivered, in the name of the designated transferee.  All
Transferor Certificates surrendered for registration of transfer and exchange
shall be canceled and disposed of in a manner satisfactory to the Trustee.

 

Section 2.12           Amendment to Section 6.4(a). The first paragraph of
Section 6.4(a) of the Pooling and Servicing Agreement is hereby replaced in its
entirety by the following:

 

5

--------------------------------------------------------------------------------


 

The Trustee shall cause to be kept at the office or agency to be maintained in
accordance with the provisions of Section 11.16 a register (the “Certificate
Register”) in which, subject to such reasonable regulations as it may prescribe,
a transfer agent and registrar (which may be the Trustee) (“Transfer Agent and
Registrar”) shall provide for the registration of the Registered Certificates
and the Transferor Certificate and of transfers and exchanges of the Registered
Certificates and the Transferor Certificate as herein provided. The Transfer
Agent and Registrar shall initially be Wells Fargo Bank, National Association,
and any co-transfer agent and co-registrar chosen by the Transferor and
acceptable to the Trustee, including, if and so long as any Series or Class is
listed on the Luxembourg Stock Exchange and such exchange shall so require, a
co-transfer agent and co-registrar in Luxembourg.  So long as any Investor
Certificates are outstanding, the Transferor shall maintain a co-transfer agent
and co-registrar in New York City.  Any reference in this Agreement to the
Transfer Agent and Registrar shall include any co-transfer agent and
co-registrar unless the context requires otherwise.

 

Section 2.13           Amendment to Section 13.1. The reference to “Board of
Directors” in Section 13.1 of the Pooling and Servicing Agreement is hereby
replaced with “Board of Governors.”

 

ARTICLE III

 

Section 3.1             Counterparts.  This Amendment may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.

 

Section 3.2             Effect of Headings and Table of Contents.  The
Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

 

Section 3.3             Separability.  In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not be affected or impaired
thereby.

 

Section 3.4            Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 3.5             Effective Date.  This Amendment shall become effective
as of the day and year first above written.

 

6

--------------------------------------------------------------------------------


 

Section 3.6             Binding Effect; Ratification.  (a) On and after the
Effective Date, (i) this Amendment shall be a part of the Pooling and Servicing
Agreement and (ii) each reference in the Pooling and Servicing Agreement to
“this Agreement”, “the Pooling and Servicing Agreement”, “hereof”, “hereunder”
or words of like import, and each reference in any other transaction document to
the Pooling and Servicing Agreement, shall mean and be a reference to the
Pooling and Servicing Agreement as amended hereby.

 

(b) Except as expressly modified or amended in this Amendment, all of the terms,
covenants, provisions, agreements and conditions of the Pooling and Servicing
Agreement are hereby ratified and confirmed in every respect and shall remain
unmodified and unchanged and shall continue in full force and effect.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

TARGET RECEIVABLES LLC

 

(formerly known as TARGET RECEIVABLES CORPORATION),

 

as Transferor

 

 

 

 

 

 

By:

/s/ Sara J. Ross

 

 

Name: Sara J. Ross

 

 

Title: Vice President and Assistant Treasurer

 

 

 

 

 

TARGET NATIONAL BANK (formerly known as RETAILERS NATIONAL BANK),

 

as Servicer

 

 

 

 

 

 

By:

/s/ Spencer Johnson

 

 

Name: Spencer Johnson

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (formerly known as WELLS FARGO BANK
MINNESOTA, NATIONAL ASSOCIATION),

 

as Trustee

 

 

 

 

 

 

By:

/s/ Kristen L. Puttin

 

 

Name: Kristen L. Puttin

 

 

Title: Vice President

 

Amendment No. 2

to the Amended and Restated Pooling and Servicing Agreement

 

--------------------------------------------------------------------------------
